Citation Nr: 0717905	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-21 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of the $1, 544 remaining 
portion of an overpayment of VA nonservice-connected pension 
benefits in the original amount of $13,685, to include the 
threshold question of validity of creation of the 
overpayment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to February 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 action by the Department of Veterans Affairs (VA) Debt 
Management Center in St. Paul, Minnesota that retroactively 
reduced the veteran's monthly pension benefits based on his 
receipt of monthly Social Security (SSA) benefits, resulting 
in his being assessed with an overpayment in February 2005.  
In August 2005, the veteran's request for waiver of the 
overpayment was partially granted.  The case is under the 
jurisdiction of the VA Regional Office (RO) in Waco, Texas. 

The matter of entitlement to waiver of the remaining amount 
of the veteran's debt (i.e., the $1,544 not already waived by 
VA) is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


FINDINGS OF FACT

1.  In or around August 2004 VA was informed through the SSA 
data exchange that the veteran began receiving SSA benefits 
in 2002.

2.  In January 2005 VA retroactively reduced the veteran's 
monthly pension award to reflect the receipt of such 
benefits; this resulted in an overpayment to the veteran of 
$13,685.

3.  The veteran has not disputed the amount of SSA benefits 
that VA determined were paid to him; there is no evidence 
that either the retroactive reduction or overpayment was 
erroneously calculated, and no evidence that the veteran 
notified VA of his receipt of SSA benefits prior to 
notification through SSA data exchange.   



CONCLUSION OF LAW

The veteran's overpayment of pension benefits in the 
calculated amount of $13,685 was properly created.  38 
U.S.C.A. § 5112(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.500, 3.501 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA).

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The VCAA does not apply in the instant case.  Statutory 
requirements for providing notice concerning waiver of 
recovery of overpayments are found in Chapter 53 of Title 38 
of the United States Code. The United States Court of Appeals 
for Veterans Claims (Court) has held that the notice and duty 
to assist provisions of the VCAA are relevant to a different 
chapter of Title 38, and do not apply to cases involving 
requests for waiver of overpayment.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  

II.  Factual Background

August 2004 notice from VA to the veteran advised him that 
through a data exchange with SSA, VA had discovered that the 
veteran began receiving SSA benefits as of July 1, 2002.  
Consequently VA proposed to reduce the veteran's monthly 
pension amount retroactively by the amount of monthly SSA 
benefits he had started receiving as of July 1, 2002.  

Subsequently, in January 2005, VA announced that it had 
officially amended the veteran's monthly pension payments to 
account for the receipt of SSA benefits starting July 1, 
2002.  The veteran was provided with a listing of the monthly 
reductions from July 2002 to December 2004.  VA noted that 
its retroactive adjustment had resulted in an overpayment to 
the veteran and that he would receive a subsequent 
notification of the overpayment amount and information 
regarding repayment.  In February 2005 VA notified the 
veteran that he was overpaid in the amount of $13,685.00.  

In his March 2005 Notice of Disagreement (NOD), the veteran 
indicated that when he started getting his Social Security 
checks in 2002, he did inform VA via letter.  He also 
indicated that he could not live on his Social Security Check 
of $460 per month and his VA check of $386 per month as his 
rent alone was $700 per month and his utilities ran up to 
about $266 per month.  

In May 2005 the veteran formally submitted a request for 
waiver of the $13,685.00 overpayment. 

In his June 2005 VA Form 9 the veteran reiterated that 
repayment of his VA debt would cause financial hardship and 
that he had notified the Waco RO of his award of Social 
Security in April 2002.  
 
In August 2005, VA determined that $12,141.00 of the 
veteran's overpayment could be waived and that the remaining 
amount of $1,544.00 could not be waived.

In a July 2006 statement in lieu of Form 646, the veteran's 
representative indicated the veteran's assertion that the 
evidence of record was favorable to him, or at least in 
equipoise.      

III.  Analysis

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his or her own willful misconduct.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3(a)(3).
Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, 
from any source, shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2004).

The veteran's SSA benefits do not fall within any of the 
enumerated exclusions in the applicable criteria.  See 38 
C.F.R. §§ 3.262, 3.272.  Thus, the RO properly counted these 
payments as income.  As a result, the RO then retroactively 
reduced the veteran's monthly pension amounts on a dollar for 
dollar basis to appropriately account for his increase in 
countable income from the SSA payments that began in 2002.  
This retroactive reduction resulted in an overpayment in the 
amount of $13,685.

The veteran has not contested that he received this SSA 
income, nor the amount received.  Since the record does not 
show that the RO committed either factual or legal error in 
computing his annual countable income or the overpayment at 
issue here, the Board is satisfied that the pension 
overpayment in the amount of $13,685 was properly calculated.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

The veteran asserts that he notified VA by letter in 2002 
that he began receiving his SSA benefits.  However, the 
claims file does not contain a letter from the veteran 
received in 2002 notifying VA that he was receiving SSA 
benefits; nor has the veteran produced any proof that such 
letter was actually sent.  In the absence of such evidence, 
the Board must conclude that the veteran did not provide VA 
with such notification and that VA was not in error for 
failing to adjust the veteran's monthly pension payments 
prior to being notified sometime around August 2004 of the 
veteran's receipt of SSA benefits beginning in 2002.  
Consequently, the Board finds that retroactive reduction of 
benefits and the subsequent assessment of the calculated 
overpayment was proper (See 38 U.S.C. § 5112(b)(10), 
38 C.F.R. § 3.500(b)(2) and Erickson v. West, 13 Vet. App. 
495, 499 (2000): When an overpayment has been made by reason 
of an erroneous award based solely on administrative error, 
the reduction of that award cannot be made retroactive to 
form an overpayment debt owed to VA from the recipient of the 
erroneous award.").  In the instant case there is no evidence 
of "sole administrative error" by VA; the retroactive 
reduction of the veteran's pension award was proper.  

Given that that the veteran has not disputed the amount of 
his increased SSA income received and there is no evidence 
that VA miscalculated the amount of the overpayment or was in 
error in creating it, the Board finds that the overpayment at 
issue was properly created.  See Narron v. West, 13 Vet. App. 
223 (1999).  


ORDER

The appeal to establish that an overpayment in the amount of 
$13,685 was improperly created is denied.   


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board 
must be initiated by an NOD and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran (via 
SOC), and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely- filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In August 2005 VA waived $12,141 of the $13,685 overpayment.  
A July 2006 statement from the veteran's representative was 
submitted in lieu of Form 646.  While this statement acted as 
argument relating to the issue of the validity of the 
assessment of the overpayment, it also essentially served as 
an NOD in relation to the waiver decision (i.e. By continuing 
to argue the appeal, the veteran's representative served 
notice that the veteran disagreed with not being granted a 
waiver of the entire overpayment).  It appears that no 
subsequent SOC was issued addressing waiver of the remaining 
$1, 544 of overpayment indebtedness.  Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), the Board must instruct 
the RO that this issue remains pending in appellate status 
(see 38 C.F.R. § 3.160(c)) and requires further action.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is 
noteworthy that this claim is not before the Board at this 
time and will only be before the Board if the veteran files a 
timely substantive appeal.  The Board's actions regarding 
this issue are taken to fulfill the requirements of the Court 
in Manlincon.  


Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the veteran addressing the matter 
of waiver of the remaining overpayment 
amount of $1,544, including citation to 
all relevant law and regulation pertinent 
to this claim.  The veteran must be 
advised of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


